DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-15, 17-30, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
Claim 1, at line 15 recites “a boiling point of 300°C or higher”, Claim 12, at line 11, recites “an organic compound having a boiling point of 300°C or higher”, Claims 21-28, recite “a boiling point of 300°C or higher”, and render the claims indefinite.  It is not clear as to what degree Celsius, the term “higher” refers to?  Correction is required.
Claim 12, at line 3, recites “two or more organic solvents” and is not clear if the two or more organic solvents recited in claim 12 is the same as or different from the organic solvent recited in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites at line 11, “a content of an organic compound” and is not clear if the organic compound recited in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-15, 17, 20-21, 24-25, and 28-30   is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2013/0011785 (hereinafter referred to as Kato) in view of U. S. Patent Application Publication No. 2004/0204328 (hereinafter referred to as Zhang).
1/2 (claims 2, 13).  Kato, in [0660], and [0661], discloses that the developer solvent can be an ester (butyl acetate) as recited in claims 3-4, 20, and the developer solvent can be a ketone based solvent (2-heptanone) (claims 5-6, 14-15). Kato, in [0666], discloses that the developer solvent mixture has no water (the claimed less than 500ppm) (claims 11, 17).  
The difference between the claims and Kato is that Kato does not disclose an organic compound in the claimed amount recited and/or in the claimed amount recited in claims 24, and 28.  Kato does not disclose an organic compound that is a plasticizer in the developer solution (claims 21, and 25)
Zhang, in [0043], and [0044], discloses an organic compound such as a dispersant (oligomer) that is present in the process solution in an amount of at least about 10ppm. Zhang, in 
Therefore, it would be obvious to a skilled artisan to modify Kato by using an organic compound taught by Zhang in the developer solution because Zhang teaches in [0043] that using the dispersant enhances the dispersion of particles in the process solution.  It would be obvious to a skilled artisan to modify Kato by including additives such as plasticizer in the solution as taught by Zhang because Zhang teaches in [0046] that depending on the application of the process solution, additives can be added, and in [0022], [0031], [0032], discloses that the wafer cleaning process solutions includes additives, and using the process solution that includes the claimed additives will result in a solution that reduces defects during the manufacturing of the semiconductor device.


Claims 18-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2013/0011785 (hereinafter referred to as Kato) in view of U. S. Patent Application Publication No. 2004/0204328 (hereinafter referred to as Zhang) as applied to claims 1-9, 11-15, 17, 20-21, 24-25, and 28-30, above, and further in view of U. S. Patent Application Publication No. 2007/0084792 (Mullee).
Kato in view of Zhang is discussed in paragraph no. 5, above.
The difference between the claims and Kato in view of Zhang is that Kato in view of Zhang does not disclose the metal content in the developer (claims 18) or the purifying process recited in claim 19.
Mullee, in [0004], [0034], and in Table 1, discloses the organic solvent (developer) being filtered with less than 50ppt of metal contaminant.
.
Allowable Subject Matter
Claims 22-23, 26-27, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed in an RCE filed January 21, 2022, with respect to the rejection(s) of claim(s) 1-9,11-15, 17, 20, 24, 28, under 35 U.S.C. 102(a)(1) Zhang. See paragraph no. 5, above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        February 11, 2022.